DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 16/225,263 filed 19 December 2018 (now US 10,543,228) which is a continuation of application 14/000,133 filed 16 August 2013 (now US 10,201,566) which is the national stage entry of PCT/AT2012/000032 filed 16 February 2012. Acknowledgment is made of the Applicant's claim of foreign priority to application AT:A201/2011 filed 16 February 2011. A translation was filed in the parent application 16/225,263 on 1 July 2019. The effective filing date is accordingly 16 February 2011.

Examiner’s Note
Applicant's amendments and arguments filed 2 August 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 2 August 2021, it is noted that no claims have been amended and claims 40-41 have been newly added. Support can be found in the specification at [0021]. No new matter has been added.

Terminal Disclaimer
The terminal disclaimer filed on 2 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,201,566 and US 10,543,228 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
Claims 22-41 are pending.
Claims 22-41 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 
made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuklinski et al. (US 2005/0048134 A1) in view of Hong et al. (Zhongguo Redai Yixue 2008, 8(8), 1315-1316) in view of Crowley (Remington, Chapter 39, 2005) in view of Kim et al. (Nutrition and Cancer Volume 47, Issue 2, 2003, pgs 126-130).
	The Applicant claims, in instant claim 22, a method comprising obtaining a Pap smear from a patient, determining the result is abnormal, obtaining a composition comprising a selenite compound and an acid selected from citric, acetic, malic, carbonic, sulfuric, nitric, hydrochloric, or fruit and intravaginally administering said composition to a subject. In claim 23, the subject has cervical cell alterations with a PAP score of ≥PAP III and/or a CIN score of ≥CIN 1. In claim 24, the patient population is narrowed to those that have a PAP score of III or IIID. Claims 25-26 require an aqueous gelling agent and claims 27-28 further define said gelling agent as carboxymethylcellulose, hydroxypropylcellulose, methylcellulose, and hydroxyethylcellulose. In claim 29, the gel composition comprises highly dispersed silicon dioxide. Claims 30-32 require the pH to be less than 7.0, less than 5.0, or between 2.5-4.0. Claim 33 defines the composition as a solution, emulsion, ointment, sponge, or tampon. Claims 34-35 allow further agents such as buffers or antibiotics. Claims 36-37 specify the acid as being citric acid and the selenite compound as being sodium selenite. Claims 38-39 combine claims 22-24. Claims 40-41 require the sodium selenite pentahydrate to be from 0.01-0.1 g per 100 g of composition.
	Kuklinski teaches using selenite-containing compositions with pharmaceutically acceptable acids as a topical, buccal, or mucosal application (abstract) [0001]. To be 
	Kuklinski does not specifically teach treating patients with an abnormal Pap smear or a PAP score of III or IIID (or a CIN score of ≥CIN 1). Kuklinski does not teach further comprising a gelling agent. Kuklinski does not teach sodium selenite pentahydrate in from 0.01-0.1 g per 100 g of composition.
	Hong teaches that a reduced level of selenium in cervical tissue is correlated with HPV infection and that supplementation thereof is helpful for the recovery of CIN (abstract).

	Crowley teaches that commonly used gelling agents are carboxymethylcellulose sodium, ethylcellulose, methylcellulose, hydroxyethylcellulose, and hydroxypropyl cellulose, to name a few (pg 771, ¶3; Table 2). 
It would have been prima facie obvious to the person of ordinary skill in the art at the time of the invention to apply the method of Kuklinski, which is taught as being useful for treating viruses, such as papilloma virus, or inflammation to the genitals. It would have further been obvious to apply the Kuklinski method intravaginally as it is taught that mucosal application is suitable and that papillomas may be found in the genital mucosae (wherein both internal and external mucosae are interpreted as being included by the broadest reasonable interpretation). The instant specification teaches that the CIN scale is a breakdown of PAP IIID and PAP IV diagnoses, so it is understood that a patient with any form of CIN would have both a PAP score of IIID-IV and a CIN score of 1-3. Hong teaches broadly that selenium supplementation may be beneficial for the treatment of CIN, thus it would have been obvious to apply the method of Kuklinski to patients suffering from CIN. It is also noted that the CIN scale is derived 
Regarding the gelling agent, Kuklinski teaches that further auxiliary agents may be used. Since the composition is taught as being a gel, it would have been obvious to include a gelling agent so as to impart gel properties to the composition. Crowley identifies several commonly-used cellulose-derived gelling agents including hydroxyethylcellulose. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Thus, it would have been obvious to the skilled artisan to use hydroxyethylcellulose as the gelling agent in the method of Kuklinski and Hong.
Regarding claims 40-41, Kuklinski teaches that 0.11 g per 100 g of composition is one suitable amount of sodium selenite pentahydrate according to examples 1 and 5. While this value is higher than 0.1 g, it is reasonably close (within 10%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, the amount of 0.11 g renders obvious the slightly lower amount of 0.10 g. Moreover, selenium is taught as being effective at preventing the formation of tumors and in lieu of objective evidence of unexpected results, the amount of selenium compound can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of selenium compound can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicant’s provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of selenium compound nonobvious. Accordingly, claims 22-41 are rejected as being obvious over the prior art cited herein.

Response to Arguments
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that the cited prior art fails to disclose a PAP smear at all.
In response, while the prior art does not teach the active step of administering a Pap smear and determining its result, the CIN scale (in Hong and Kim) is derived from the results of a cervical cancer (Pap) smear and thus to arrive at a Pap score, a patient must first undergo a smear test and get an abnormal result. As such, implementing the first steps of obtaining a Pap smear and determining it’s result are obvious based on the above prior art.

The Applicant argues, on pages 6-7 of their remarks, that there is no motivation to combine the references because while Kuklinski teaches treating genital mucosae, the reference makes no mention to internal genitals. The Applicant provides citations to assert that one form of genital mucosae is vulval mucosa which is external.
In response, Kuklinski broadly teaches genital mucosae which, by broadest reasonable interpretation, include both internal and external mucosae. Therefore, it would have been obvious to treat the internal mucosae just as much as the external mucosae and although Kuklinski does not direct the skilled artisan to one or the other, both are included in the broad definition.

The Applicant argues, on page 7 of their remarks, that Hong does not disclose intravaginal administration but oral administration based on its used of the word “supplementation,” which the Applicant argues is only related to oral compositions.
In response, the term “supplement” refers to any type of composition wherein some additional is provided. The translation of the abstract of Hong does not teach oral or any other type of administration. Therefore, any type of supplementation would have been obvious. In this case, Hong provides guidance on selenium deficiencies in the cervical tissue, therefore it would have been obvious to provide selenium supplementation to said tissue in any way possible, which would necessarily include transvaginally.


In response, Kim suggests that the inverse association between serum selenium and CIN cervical cancer suggests that selenium actually has a protective effect (pg 129, ¶2). Therefore, supplementing with selenium with the intention of treating CIN would have been obvious.

The Applicant argues, on pages 9-10 of their remarks, that Examples 1-3 of the specification disclose a clinical study of treating cervical dysplasias with a sodium selenite gel via intravaginal administration and that after 90 days, the study resulted in 87.1% of participants exhibiting a response to the treatment.
In response, the Examiner agrees that patients who were given sodium selenite pentahydrate (0.050 g) in a 100 g aqueous composition did show marked improvement over 90 days. That being said, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The prior art suggests that selenium supplementation would have a beneficial effect on CIN and cancer. Therefore, the Applicant’s results appear to corroborate what was suggested in the prior art. Moreover, even if the results in the specification were considered to be unexpected, the instant claims are not commensurate in scope. The instant claims are broad to any amount of the agents over any period of time whereas Example 1 is strictly 0.05 g of selenium over 90 days .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613